Case: 20-10025      Document: 00516145248         Page: 1     Date Filed: 12/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 20-10025                         December 27, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Julio Carrizal-Ramos,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-179-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Julio Carrizal-Ramos appeals the sentence imposed following his
   conviction for illegal reentry after deportation, 8 U.S.C. § 1326(a) and (b)(1).
   In particular, he contends that the district court abused its discretion by
   including a standard condition of release in his judgment that prohibits him


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10025      Document: 00516145248           Page: 2    Date Filed: 12/27/2021




                                     No. 20-10025


   from frequenting places where controlled substances are illegally sold, used,
   distributed, or administered. He argues that the condition is not listed in the
   standard conditions of release set forth in the Guidelines Manual applicable
   to his case and that it should have been pronounced at sentencing.
          Inclusion of the challenged condition in the written judgment conflicts
   with the oral pronouncement of sentence. See United States v. Diggles, 957
   F.3d 551, 559-63 & n.5 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825 (2020);
   United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006). Accordingly, we
   MODIFY the judgment to strike the condition and AFFIRM the judgment
   as MODIFIED.




                                          2